
	
		II
		112th CONGRESS
		2d Session
		H. R. 1740
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 6, 2012
			Received
		
		AN ACT
		To amend the Wild and Scenic Rivers Act to
		  designate a segment of Illabot Creek in Skagit County, Washington, as a
		  component of the National Wild and Scenic Rivers System.
	
	
		1.Designation of wild and
			 scenic river segmentsSection
			 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by
			 adding at the end the following:
			
				(__)Illabot creek,
				washington
					(A)The 14.3-mile
				segment from the headwaters of Illabot Creek to the northern terminus as
				generally depicted on the map titled Illabot Creek Proposed WSR–Northern
				Terminus, dated September 15, 2009, to be administered by the Secretary
				of Agriculture as follows:
						(i)The 4.3-mile segment from the headwaters of
				Illabot Creek to the boundary of Glacier Peak Wilderness Area as a wild
				river.
						(ii)The 10-mile
				segment from the boundary of Glacier Peak Wilderness to the northern terminus
				as generally depicted on the map titled Illabot Creek Proposed
				WSR–Northern Terminus, dated September 15, 2009, as a recreational
				river.
						(B)Action required to
				be taken under subsection (d)(1) for the river segments designated under this
				paragraph shall be completed through revision of the Skagit Wild and Scenic
				River comprehensive management plan.
					(C)The Secretary of Agriculture may not
				acquire by condemnation any land or interest in land within the boundaries of
				the Illabot Creek Wild and Scenic River described in subparagraph (A).
					(D)Nothing in this paragraph creates or
				authorizes the creation of a protective perimeter or buffer zone around the
				boundaries of the Illabot Creek Wild and Scenic River described in subparagraph
				(A). The fact that an activity or use can be seen or heard from within such
				boundaries shall not preclude the conduct of that activity or use outside such
				boundaries.
					(E)No private property or non-Federal public
				property shall be included within the boundaries of the Illabot Creek Wild and
				Scenic River described in subparagraph (A) without the written
				consent of the owner of such
				property.
					.
		
	
		
			Passed the House of
			 Representatives June 5, 2012.
			Karen L. Haas,
			Clerk
		
	
